MCDONALD, J.,
with whom BERDON, J., joins, dissenting. I do not agree that the city of Hartford may inteipose the 1993 agreement to bar the plaintiff, HLO Land Ownership Associates Limited Partnership (taxpayer), from seeking review of its 1994 tax assessment. The plain language of the 1993 agreement reveals that the taxpayer expected the next revaluation to take place in October, 1994, and that the agreed upon valuation would be subject to change after that date. It is inescapable that Hartford knew that the taxpayer entered into the agreement with the expectation that there would be a revaluation in 1994. It also is clear that Hartford stated that it, too, expected that there would be a revaluation in 1994. There is no dispute that Hartford, when given the discretion not to conduct a revaluation in 1994, did not conduct that revaluation. Hartford then used the 1993 agreement to block the taxpayer’s request for a revaluation in 1994.
In effect, the majority excises from the contract the expectation of both parties that there would be a revaluation in 1994 and allows Hartford — at the taxpayers’ expense — to no longer “expect” the 1994 revaluation by simply opting not to conduct such a revaluation. To expect means “to consider . . . certain.” Webster’s Third New International Dictionary. Because it had the power to do something and decided not to do it, Hartford did not treat the revaluation as “certain.” Unless the language of the contract is entirely illusory, it required, at a minimum, that Hartford not take, at its sole option, affirmative action to avoid the 1994 revaluation. That is, Hartford had a duty to act in good faith. *363“The tendency of the law is to avoid the finding that no contract arose due to an illusory promise when it appears the parties intended a contract. ... An implied obligation to use good faith is enough to avoid the finding of an illusory promise.” 2 A. Corbin, Contracts (Rev. Ed. 1995) § 5.28, pp. 149-50. Since it did not keep its promise, which, in the words of Justice Benjamin Cardozo, was “fairly to be implied”; Wood v. Duff-Gordon, 222 N.Y. 88, 91, 118 N.E. 214 (1917); Hartford breached the contract. Because Hartford breached the contract in October, 1994, it should not be rewarded with a windfall consisting of an extension under that contract. Under the circumstances of this case, the taxpayer is entitled to appeal the assessment.
The hallmark of government in this country and this state should be that it acts fairly in its dealings with those subject to its actions, even taxpayers.1 In this case, Hartford failed to keep its word to the taxpayer and successfully sought to take advantage of that failure. By rewarding Hartford for conduct “against common right and reason”; Dr. Bonham’s Case, 77 Eng. Rep. 646, 652 (1610); the majority does not do justice. The law has that duty first of all, as Lord Edward Coke taught in Dr. Bonham’s Case.
The majority sustains Hartford’s position because the taxpayer did not make this argument before the trial court. I would hold that the interests of justice require us to recognize the manifest unfairness of Hartford’s conduct and of the result in the trial court. See Seale v. Domian, 235 Conn. 679, 692, 668 A.2d 1333 (1996).
Accordingly, I respectfully dissent.

 This is, however, the second time within the past year that a majority of this court has endorsed placing an unfair burden on taxpayers by allowing a municipality to postpone its supposedly decennial revaluation of property taxes. See Stafford Higgins Industries, Inc. v. Norwalk, 245 Conn. 551, 584, 715 A.2d 46 (1998); see also id. (Berdon, J., dissenting). These cases are a portent of the ever worsening treatment of this state’s taxpayers.